Citation Nr: 0603288	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  05-18 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected residuals of lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of left knee surgery with 
evidence of degenerative changes.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee instability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from May 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board notes that a separate no percent evaluation was 
assigned for the service-connected post-operative scar of the 
left knee in a February 2004 rating decision.  The veteran 
has not expressed any disagreement with this evaluation, and 
it is not currently on appeal.  

The issue of an increased evaluation for the service-
connected instability of the left knee will be addressed in 
the REMAND portion of this document and is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  The service-connected lumbosacral strain is productive of 
narrowing of the disc space at three levels, degenerative 
changes of the lumbar spine, and some loss of lateral motion 
demonstrated on a December 2003 examination. 

2.  The veteran's left knee disability is productive of 
limitation of flexion to 110 degrees by pain, with normal 
extension and no additional loss of function due to fatigue, 
incoordination, or lack of endurance. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
evaluation, but not higher for the service-connected 
residuals of lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.71a including Diagnostic Code 5295 (2003); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a including Diagnostic Code 5237 
(2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
left knee surgery with evidence of degenerative changes have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a including Diagnostic Code 
5003, 5010, 5260, 5261 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided pre-adjudication, VCAA notice 
by letter dated in September 2003.  The notice included the 
type of evidence needed to substantiate the claim for an 
increase.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

In July 2004, the RO provided the veteran with an additional 
development letter.  This letter informed the veteran that if 
there was any pertinent evidence or information in his 
possession that would support his claim, he should send it to 
the RO.  The veteran's claim was then adjudicated in July 
2004.  After the receipt of additional evidence, the 
veteran's claim was again adjudicated in April 2005.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded recent 
VA examinations of his disabilities, and all evidence 
identified by the veteran has been obtained.  

In August 2005, the veteran stated that he had no additional 
evidence to submit.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been met.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Lumbosacral Strain

Service connection for the residuals of lumbosacral strain 
was established in a March 1971 rating decision.  A 10 
percent evaluation was assigned for this disability.  The 
evaluation for this disability was increased to the current 
20 percent rating in a March 1976 rating decision.  

The veteran's claim for an increased evaluation for his back 
disability was received in August 2003.  Effective on 
September 26, 2003, the regulations pertaining to the 
evaluation of back disabilities were changed.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 
(November 19, 2003), citing to Landgraf v. USI Film Products, 
511 U.S. 244 (1994).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2003).  

The service-connected disability has been evaluated under the 
rating criteria for lumbosacral strain.  

Under the regulation in effect prior to September 2003, 
severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  

Symptomatology including muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in a 
standing position was evaluated as 20 percent disabling.  
Characteristic pain on motion merits continuation of the 10 
percent evaluation currently in effect.  38 C.F.R. § 4.71a, 
Code 5295 (2003).  

Under the criteria effective on September 26, 2003, 
lumbosacral strain and degenerative arthritis of the spine 
are to be evaluated under the general rating formula for 
rating diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  

Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoraolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Codes 5235 to 5243.  

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  

Third, in exceptional cases, an examiner may state that, 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
the regulation.  Fourth, each range of motion should be 
rounded to the nearest five degrees.  See 38 C.F.R. § 4.71a.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran was afforded a VA examination in December 2003.  
The claims folder was not available for review.  The veteran 
stated that his pain had become much worse since his initial 
injury.  He worked as a painter, and standing and moving his 
body produced severe pain in the lower back.  He only 
experienced flare-ups on overuse.  

There was no weakness, numbness, or bowel or bladder 
complaints.  The veteran stated that his disability did not 
affect his daily functioning.  Only his occupation was 
affected, and his disability forced him to slow down.  

On examination, straight leg raising was to 70 degrees, 
bilaterally.  Backward flexion was to 32 degrees, left 
lateral flexion was to 24 degrees, right lateral flexion was 
to 15 degrees, and forward flexion was to 90 degrees.  There 
was tenderness on palpation of the lower back.  

There was also tenderness in the sciatic notch on the right 
and the right calf.  On neurological examination, the veteran 
had very brisk ankle reflexes.  An X-ray study revealed mild 
degenerative changes with mild osteophytic spurring, joint 
space narrowing at L5 to S1 with spondylolisthesis, mild 
joint space narrowing at L4 to L5, and joint space narrowing 
at L2 to L3.  The diagnoses included that of radiculopathy to 
the calf of the right lower extremity.  

The April 2004 VA treatment records show that the veteran 
complained of low back pain.  He denied radicular pain and 
weakness, but noted occasional paresthesia on the dorsal 
aspect of his foot.  

The veteran underwent an additional VA examination in August 
2005.  The claims folder was available and reviewed.  The 
December 2003 X-ray study that indicated degenerative change 
with joint space narrowing at the L5 to S1 level was noted.  

Currently, the veteran experienced pain at the L5 to S1 
level, which occasionally radiated into the buttocks but not 
the legs.  There was no weakness.  Flare-ups would occur with 
prolonged standing or lifting, and rest would ease the pain.  
There were no bowel or bladder complaints.  

The veteran was employed as a painter and was still able to 
work, but climbing and lifting aggravated his back pain.  He 
was able to perform his daily activities.  

On examination for both active and passive range of motions, 
the veteran's forward flexion was from 0 to 85 degrees, at 
which point flexion was limited by pain.  Extension was from 
0 to 35 degrees, normal with no pain.  Left and right lateral 
flexion was 0 to 40 degrees, normal range with no pain.  Left 
and right lateral rotation was 0 to 35 degrees, which was 
normal range with some pain on rotation at 35 degrees.  

There was tenderness at the L5 to S1 level, but no spasm, 
atrophy, effusion, or erythematous change.  The examiner 
stated that the veteran experienced about 10 degrees of 
additional loss of forward flexion due to pain.  Repetitive 
use showed no additional loss of motion, fatigue, 
incoordination or lack of endurance.  

Neurological examination showed normal sensation, and no 
muscle atrophy or weakness.  There had been no episode of 
incapacitation in the 12 months.  The diagnosis was status 
post lumbar strain, degenerative change by X-ray study and 
limitation of forward flexion.  There was no radiculopathy.  

The Board finds that the evidence supports the assignment of 
a 40 percent evaluation under the rating code in effect prior 
to September 2003.  The X-ray study conducted at the December 
2003 examination revealed joint space narrowing at three 
levels, as well as degenerative changes.  

In addition, there was some loss of lateral movement noted on 
the examination conducted at that time.  The Board notes that 
these are two of the five symptoms characteristic of a 40 
percent evaluation under this rating code.  

Therefore, with consideration of the veteran's report of pain 
while working, the Board feels that, as the service-connected 
disability picture more nearly resembles that of the next 
highest evaluation, a 40 percent evaluation is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5295.  

The Board has considered entitlement to an evaluation in 
excess of 40 percent, but this is not demonstrated.  The 40 
percent evaluation is the highest allowed under the rating 
code for lumbosacral strain.  Other potentially applicable 
rating codes have been considered, but a 40 percent 
evaluation is also the highest available for limitation of 
motion of the lumbar spine.  There is no evidence of 
ankylosis.  The Board concludes that entitlement to an 
evaluation in excess of 40 percent is not warranted.  
38 C.F.R. § 4.71a, Codes 5289, 5292, 5295 (2003).  

The Board has also considered entitlement to an evaluation 
greater than 40 percent under the rating code that came into 
affect in September 2003, but this is not demonstrated.  
Again, there is no evidence of ankylosis of the spine, as 
would be required for a higher evaluation under the general 
rating formula.  

Furthermore, a separate evaluation for neurological 
abnormalities would not result in a higher evaluation, as the 
August 2005 examination was negative for objective evidence 
of radiculopathy or other neurological symptoms.  

Therefore, an evaluation greater than 40 percent is not 
warranted under the current rating criteria.  38 C.F.R. 
§ 4.71a, Code 5237.  


Left Knee

Service connection for arthrotomy of the left knee was 
established in a June 1970 rating decision.  A 50 percent 
convalescent rating was assigned for this disability.  A 
March 1971 rating decision decreased the evaluation to 10 
percent.  The 10 percent evaluation remains in effect.  

A separate 10 percent evaluation was assigned for instability 
of the left knee in an April 2005 rating decision.  That 
disability will be addressed in the remand portion of this 
decision.  

The veteran's left knee disability is evaluated under the 
rating code for traumatic arthritis.  Arthritis due to 
trauma, substantiated by X-ray findings, is evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.  

The rating codes for limitation of motion of the leg are for 
limitation of extension and limitation of flexion.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  

20 degrees of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  

Limitation of extension to 10 degrees is evaluated as 10 
percent disabling.  Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  

Limitation of flexion to 45 degrees warrants a 10 percent 
evaluation.  Limitation of flexion to 60 degrees is evaluated 
as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Normal range of motion is 140 degrees of flexion and zero 
degrees of extension.  See 38 C.F.R. § 4.71a, Plate II.  

At the December 2003 VA examination, the veteran reported 
pain upon climbing ladders.  He had flare-ups only on 
overuse.  The veteran reported having to slow down at work 
due to his knee.  

On examination, there was no pain with movement of the 
patella.  Flexion was to 110 degrees, and extension was to 0 
degrees.  An X-ray study revealed degenerative changes of all 
compartments, with no significant narrowing of the joint 
space.  

The diagnoses were those of postoperative ligamentous and 
cartilage injury of the left knee with limitation of motion 
and pain, and degenerative joint disease involving all 
compartments.  

The veteran underwent an additional VA examination in April 
2005.  The claims folder was available and reviewed.  The 
history of the veteran's surgery was noted, as were the 
December 2003 X-ray study results.  

The veteran was currently experiencing left knee pain at the 
medial aspect.  There was no locking, swelling, or 
erythematous change noted.  He would experience flare-ups on 
walking longer than 30 minutes, or with lifting or bending.  

The veteran could still perform his job, but had problems 
with these symptoms.  He could walk without a brace, but used 
one when he expected prolonged walking or climbing work.  

On examination, the veteran had extension to zero degrees 
without pain.  Flexion was to 125 degrees, but no further due 
to pain.  There was tenderness at the medial aspect of the 
knee.  

The examiner stated that there was an additional loss of 15 
degrees of flexion due to pain, but repetitive use showed no 
additional loss of function due to fatigue, incoordination, 
or lack of endurance.  

The diagnosis was that of status post left knee injury with 
cruciate ligament tear, status post arthrotomy and 
degenerative joint disease with residual pain and some 
limitation of flexion, with anterior instability.  

The Board finds that an increased evaluation for the 
veteran's left knee disability is not warranted.  The 
December 2003 examination found that the veteran had 110 
degrees of flexion.  

The April 2005 VA examination found that the veteran had 125 
degrees of flexion, with the loss of an additional 15 degrees 
due to pain, which also equates to 110 degrees of flexion.  

Neither of these findings is near the 30 degrees of flexion 
required for a 20 percent evaluation.  Both the December 2003 
and April 2005 examinations found that the extension of the 
veteran's knee is normal.  

The April 2005 VA examination stated that there was no 
additional limitation due to fatigue, incoordination, or lack 
of endurance.  There is no basis for a higher evaluation 
under the rating codes for limitation of motion of the knee.  
38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5260, 5261.  

Although the veteran has some limitation of flexion that is 
not compensable under Rating Code 5260, the 10 percent 
evaluation currently assigned for noncompensable limitation 
of motion with X-ray evidence of arthritis is correct.  
38 C.F.R. § 4.71a, Code 5003.  

Therefore, an increased evaluation is not for application for 
the service-connected left knee condition on the basis of 
limitation of motion or functional loss due to pain.  



ORDER

An evaluation of 40 percent, but not higher for the service-
connected residuals of lumbosacral strain is granted, subject 
to the regulations governing the award of monetary benefits. 

An evaluation in excess of 10 percent for the service-
connected residuals of left knee surgery with evidence of 
degenerative changes is denied.  



REMAND

The record indicates that the diagnosis of the veteran's left 
knee disability was first characterized as the residuals of 
an arthrotomy.  He did not have a separate evaluation for 
instability of the left knee.  The veteran's claim for an 
increased evaluation for his disabilities was received by the 
RO in August 2003.  

The February 2004 and July 2004 rating decisions denied the 
veteran's claims, and continued the 10 percent evaluation for 
the left knee disability.  The veteran submitted a notice of 
disagreement with these decisions, and the current appeal 
ensued.  

In an April 2005 rating decision, the RO again denied an 
increased evaluation for the veteran's residuals of an 
arthrotomy of the left knee.  However, this decision did 
assign a separate 10 percent evaluation for instability of 
the left knee.  

A Statement of the Case issued in April 2005 listed service 
connection for left knee instability as a separate issue.  
The June 2005 substantive appeal indicated that the veteran 
wished to appeal all of the issues listed on the statement of 
the case.  

The Board notes that service connection for instability of 
the left knee has been resolved in favor of the veteran.  
Therefore, this issue is not on appeal to the Board.  

However, the veteran's representative has expressed 
disagreement with the initial evaluation assigned for this 
disability in his October 2005 presentation.  The RO has not 
had an opportunity to issue a statement of the case in this 
matter.  

Therefore, the Board finds that this issue should be REMANDED 
to the RO for the following action:

The RO should furnish the veteran with a 
statement of the case for the issue of 
the proper initial evaluation for 
instability of the left knee and give him 
the opportunity to respond thereto.  The 
RO should explain to the veteran the 
necessity of submitting a timely 
substantive appeal for this issue.  The 
veteran's representative should be 
provided with copies of all 
communications to the veteran.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


